DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0226050 to Hughes, in view of U.S. Patent Application Publication Number 2016/0360351 to Cabouli.
Hughes discloses a zipper lock device for locking a slider (6) of a zipper (4) provided on an opening edge of bags (2), comprising: a protrusion (22) provided on a back side of the slider; and a lock unit (8) provided inside the bags at a forward position of a closing direction (figure 2B) of the zipper, for receiving the protrusion so as to lock the slider; wherein the lock unit comprises: a lock mechanism (26) for locking the slider by engaging with the protrusion and unlocking the slider by releasing the engaging with the protrusion (figure 2B); a drive unit (20) for operating 

Cabouli teach a lock device for locking enclosures such as luggage, briefcases, lockers, lock boxes and cabinets (12), comprising: an opening (receiver of the latch links 18 and 20) provided on a back side of a lock unit (10); and the lock unit (10) provided inside the bags at a forward position of a closing direction of the lock unit, for receiving the lock bolts (18, 20) so as to lock the slider; wherein the lock unit comprises: a lock mechanism (18, 20) for locking the lock bolts by engaging with the opening (figure 4) and unlocking the lock bolts by releasing the engaging with the opening (figure 3); a drive unit (42) for operating the lock mechanism; an electronic circuit (54) for receiving a wireless signal from a mobile terminal (14) outside the bags and controlling the operation of the drive unit; and an electric power supply unit (70) for supplying electric power to the drive unit and the electronic circuit, the electronic circuit comprises: a communication module for wirelessly communicating with the mobile terminal outside the bags (Blue Tooth LE Module); and a microcomputer that operates depending on a communication result of the communication module (paragraph 58), wherein when the microcomputer receives a lock or unlock signal sent from the mobile terminal via the communication module, the microcomputer operates the lock mechanism by operating the drive unit (paragraph 1), as in claim 1.

Cabouli additionally teaches the microcomputer judges that a distance between the bags and the mobile terminal is a predetermined distance or more, the microcomputer operates the drive unit to lock the slider using the lock mechanism or sends a warning signal to the mobile 

All of the component parts are known in Hughes and Cabouli.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless communication module as taught by Cabouli onto the zipper lock device in Hughes, since the electronic control is in no way dependent on the mechanical structure, and the wireless communication module could be used in combination with zipper lock device to achieve the predictable results of have multi-stage proception to thwart access to the contents of luggage.

Hughes also discloses wherein the slider comprises a keyhole (concave receiving portion of the protrusion; figure 2B) on the protrusion in a direction perpendicular to the moving . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to zipper and luggage locking assemblies:
U.S. Patent Application Publication Number 2021/0317686 to Yu et al.; U.S. Patent Application Publication Number 2021/0217260 to Chen; U.S. Patent Application Publication Number 2020/0100574 to Bloom; U.S. Patent Application Publication Number 2019/0110559 to Chen; U.S. Patent Application Publication Number 2011/0186397 to Sheikh; U.S. Patent Number 9,524,600 to Yong et al.; U.S. Patent Number 9,424,722 to Adrezin et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
February 18, 2022